Citation Nr: 1732344	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for post-traumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	J. Michael Woods Esq. 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefits currently sought on appeal.

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDINGS OF FACT

1.  For the entire timeframe on appeal, the Veteran's PTSD was manifested by symptoms such as insomnia, nightmares, disturbances of motivation and mood, panic attacks, depression, anxiety, difficulty adapting to stressful circumstances; all resulting in occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.

2.  From June 1, 2012, the Veteran met the schedular requirements for a TDIU and she is considered unemployable due to her service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..............................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent


The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The December 2012 rating decision awarded an increased rating of 70 percent for PTSD, effective June 1, 2012.  The Veteran contends that her PTSD warrants a rating in excess of 70 percent.

Treatment records show the Veteran received ongoing treatment for her PTSD, in the form of medication, group therapy and individual counseling.  During the appeal period, she reported insomnia, stress and frustration over money/search for employment, incontinence, and marital issues.  However, she denied any thoughts of suicide/homicide, and stated that she made friends at the gym and was functioning well in her new part-time job.  She also noted that she was stable, the medication was working well for her and once hired, she was able to hold down a job.  Her GAF scores ranged from 55 to 70 within the treatment records obtained during the appeal period. 

The Veteran applied for Social Security (SSA) benefits, noting that due to her PTSD symptoms she became too disabled to work in July 2010.  She reported nightmares, insomnia, anxiety, feelings of exclusion, and fear regarding doing certain work.  In November 2012, the SSA denied her claim, stating that she was not disabled and although she had some limitations, her condition was not severe enough to keep her from working. 

The Veteran was afforded a VA examination in August 2012, during which the examiner went through her relevant history and confirmed diagnoses of PTSD and bipolar disorder.  Her symptoms included: depressed mood, anxiety, panic attacks, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work an social relationships, difficult in adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals and impaired impulse control. 

The examiner noted that although she was having a positive response to her medication, it contributed to fatigue, poor memory, attention and concentration.  She would be unable to work a job that required complex tasks, high production or sustained action.  Ultimately, the examiner assigned a GAF of 40 and summarized that she had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

During the November 2016 VA exam, the examiner confirmed a diagnosis of PTSD but changed the bipolar diagnosis to mild-moderate depressive disorder; he noted there was not enough evidence to support an ongoing diagnosis of bipolar disorder.  However, the primary diagnosis was PTSD.  Mental status exam revealed cognitive functioning within normal limits, range of affect, normal speech and eye contact, and her thought process was linear and goal directed.  She reported problems sleeping, having nightmares three times per week.  There was no indication of psychosis, hallucinations or inappropriate behavior.  There was no evidence of gross impairment of thought process of ability to communicate.

The examiner reviewed the Veteran's recent history, noting that she had difficulties at work due to being increasingly sensitive and reactive, but she kept herself busy by going to church and the gym, where she had made a few friends.  She also visited her mother weekly.  The examiner remarked she had minimal social impairment but needed a supportive work environment with aspects of supervision.  Ultimately, the examiner noted the Veteran had occupational and social impairment with deficiencies in most areas. 

A private psychologist submitted a letter dated October 2012 stating that he had been treating the Veteran since December 2011.  He noted her diagnosis as moderate to severe PTSD that caused chronic generalized anxiety, re-experiencing, sleep disturbance, and chronic depressed mood, insecurities, and feelings of being unsafe.  He stated that her symptoms made it difficult for her to apply for or hold down jobs.  Included with the letter were treatment notes that showed the Veteran struggling with catastrophic thinking, marital issues and a history of "bad decisions."  In looking for employment, the she became involved in pyramid schemes and cashing bad checks, which lead to legal trouble.  Her husband was not supportive, resented her for not working and refused to attend counseling to fix their marriage. 

The Veteran's private psychiatrist completed a Disability Benefits Questionnaire (DBQ) in June 2013 following a mental status evaluation conducted by telephone. The DBQ confirmed a diagnosis of PTSD, bipolar disorder and polysubstance dependence, in remission. The psychiatrist assigned a GAF of 45 based on the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationship and intermittent inability to perform activities of daily living.  The examiner noted that the Veteran had total occupational and social impairment.

The private examiner also noted that the Veteran's medication had further contributed to her functional difficulty in terms of employment and socialization. He noted that her range of symptoms suggested that she would have problems dealing with a variety of tasks, not just those considered complex. 

Another private examiner completed a DBQ in September 2013 and noted that her symptoms were chronic, debilitating and caused decreased quality of life and poor functioning. The examiner checked that she had occupational and social impairment with deficiencies in most areas based on a review of her symptoms and relevant history.  

After thorough review of the record, the Board finds that the preponderance of the evidence does not support an increased rating to 100 percent for PTSD. 

A disability rating greater than 70 percent is not appropriate because she did not exhibit symptoms more closely approximating those associated with a higher, 100 percent rating.  Throughout the appeal period, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to anxiety, depression, mild memory loss, panic attacks, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and insomnia. 

Although there was an increase in symptomatology, the Board finds the preponderance of the evidence does not support the grant of a rating higher than 70 percent at any point because the Veteran does not have total social and occupational impairment.  The preponderance of the evidence does not reflect that she experienced gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board notes that there is evidence showing the Veteran experienced catastrophic thinking, but the preponderance of the evidence does not reflect that the impairment of her thought processes prevented her from performing activities of daily living or rose to the level of pervasive or grossly impaired, as contemplated by the higher, 100 percent rating.  Moreover, there is evidence that her symptoms lessened in some areas allowing her to make friends at the gym, obtain and maintain a part-time position, continue counseling, and remain compliant with her medication. 

Of the five VA and private examinations she received in order to evaluate the severity of her PTSD symptoms, only one examiner in June 2013 opined that she had total occupational and social impairment.  Moreover, the private opinion provided in September 2013, a mere 3 months later, showed that she suffered from various symptoms that caused impairment in most areas, but she was not totally disabled.  The Board finds that the opinions indicating significant occupational and social impact due to her service-connected PTSD are the most probative and consistent with the evidence of record.  In other words, the Board finds that her symptoms do not more nearly approximate total occupational and social impairment.  

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 70 and 100 percent ratings are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 100 percent rating at any point during the appeal period. 

In summary, the Board believes that her symptoms are similar in the frequency, severity, and duration as those associated with the criteria for a70 percent rating.  The rating assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

For the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial rating higher than 70 percent for service-connected PTSD.  In making this determination, the Board has considered the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the grant of an increased rating, that doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that due to her service connected PTSD, she is unable to work.  For the reasons below, the Board finds that the Veteran is entitled to a TDIU. 

The Veteran's only service connected disability is PTSD, rated at 70 percent. As such, she met the schedular rating threshold for the grant of a TDIU beginning June 1, 2012.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered her unable to obtain substantially gainful employment.

In this case, the Board finds that consideration of a total rating based on unemployability under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence shows that the Veteran's service-connected disability renders her unable to obtain or maintain substantially gainful employment.  

The Veteran applied for SSA benefits in June 2012, noting that she became to disabled to work in July 2010; however, records show the Veteran reported working until at least 2015 as a veterinarian technician. 

In her August 2012 TDIU application, she indicated that she became too disabled to work on July 30, 2010; she also reported that she was employed part time as a veterinary technician since June 2012.  Further, she stated that she left her previous employment in July 2010 due to her disability.  She also noted that she completed a two-year degree in animal science technology in June 2002. 

The August 2012 VA examiner, noted that the Veteran's symptoms of fatigue, poor concentration and attention, irritability interfered with her work relationships, and she was unable to work a job that required complex tasks, high production, or the need for sustained action. 

The November 2016 examiner noted that she was able to work as a veterinarian technician in spite of her symptoms.  Her employment was impacted due to psychological issues as she stated she harbored sensitivity to others' work performance, often becoming angry and irritable if they are not performing well.  She required a supportive environment with aspects of supervision.  She was able to perform activities of daily living, work with support and supervision, and manage her VA funds. 
 
Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran was precluded from obtaining and maintaining gainful employment consistent with her education and occupational experience due to her service-connected PTSD.  VA examiners did not find that the Veteran was unemployable due to her service-connected disabilities, but the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran also reported working only part-time as a veterinary technician and missing days of work in previous positions due to PTSD symptoms; it is unclear from the record if she is still employed.  The Board finds that the Veteran's part-time employment is not considered substantially gainful employment.  The November 2016 and June 2013 examiners did note that she would require support and supervision in order to maintain employment and would have trouble performing a range of tasks or sustained action. 

Importantly, "substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2016). The Board has considered the Veteran's history of experience in animal science technology, and finds that her mental limitations render her unable to obtain and maintain substantially gainful employment. 

In sum, the Board finds all reasonable doubt in the Veteran's favor in finding that her service-connected disabilities affect her ability to secure or follow a substantially gainful occupation.  As such, based on the evidence of record, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


ORDER

An increased rating in excess of 70 percent for PTSD is denied. 

A TDIU is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


